DETAILED ACTION
	This office action is in response to the amendment filed on 3/15/2022 in which claims 1, 2, and 4-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
As to the arguments stated on pages 28-29; “ Ovadia fails to disclose or suggest the provision of “at least one sensor which is enabled to brought into different states and has measuring device for registering a current state of the sensor and a memory, wherein the different states of the at least one sensor comprise at least a first stat and a second state and the memory of the at least one sensor is configured to store sensor state information following a registration of a current state of the at least one sensor be means of the measuring device, which sensor state information corresponds to the current state of the at least one sensor registered by the measuring device” (Ovadia ([0078] Each sensor processor and scorer 60 may be implemented using decision methods, such as fuzzy logic, fuzzy sets and neural network methods. The implementation may be viewed as combining a number of inputs in order to make a decision, by utilizing possibility or probability scores rather than hard thresholds to determine if a particular state (such as the presence of an intruder) has occurred.) [0153] memory for performing the operations of the disclosure. [0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time).)
Moreover, Ovadia fails to disclose or suggest that the “processing unit comprises memory access means designed to perform access to the memory of the at least one sensor via the at least one bus so that sensor state information stored in the memory of the at least one sensor is enabled to be recorded by the processing unit” (Ovadia [0080] Each sensor processor and scorer 60 may sample its sensors, process its inputs, compare the processed inputs to the relevant models of its models module 62 and provide a set of scores, one or more per model. [0064] Unit 10 may comprise a plurality of sensors 20-32, a smart home or premises controller 36 and may operate equipment 50-56. Smart home controller 36 may comprise a multiplicity of resolvers 40-48, each of which may resolve input from a subset of said plurality of sensors 20-32 and, as a result of the processing, may provide instructions to equipment 50-56, via a wired or wireless connection))
Moreover, Ovadia fails to disclose or suggest that “the memory access means are configured to be controlled to carry out the access to the memory of the at least one sensor via the at least one bus repeatedly at a plurality of consecutive times, and the processing unit is designed to record, after each access of the memory access means to the memory of the at least one sensor” (Ovadia  [0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time).)
 	As shown above Ovadia teaches all of the elements of the claims and therefor the rejection to the claims is maintained. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovadia (US20150355649A1).
As to claim 1, Ovadia teaches a system (10) for home (1) automation, which comprises: ([0001] The present invention relates to home, office and building automation systems generally and to a self-learning home, office and building automation control system in particular.) Fig. 6
at least one actuator (Al, A2, A3) for controlling at least one household device (5.1, 5.2, 5.3); ([0069] to actuate other equipment in the building. [0072] actuating the HVAC 56 elements and/or by instructing other appliances and electrical devices 52, such as window blinds or other climate affecting actuators)
at least one sensor (S1, S2, Sm) which is enabled to be brought into different states; ([0078] Each sensor processor and scorer 60 may be implemented using decision methods, such as fuzzy logic, fuzzy sets and neural network methods. The implementation may be viewed as combining a number of inputs in order to make a decision, by utilizing possibility or probability scores rather than hard thresholds to determine if a particular state (such as the presence of an intruder) has occurred.)
a measuring device (25) for registering an actual current state of the sensor (S1, S2, Sm); ([0080] Each sensor processor and scorer 60 may sample its sensors, process its inputs, compare the processed inputs to the relevant models of its models module 62 and provide a set of scores, one or more per model.)
a memory (30, 31), wherein the different states of the at least one sensor (S1, S2, Sm) comprise at least a first state and a second state and the memory (30,31) of the at least one sensor (s1, S2, Sm) is configured to store sensor state information following a registration of a current state of the sensor (S1) by means of the measuring device (25), which sensor state information corresponds to the current state of the sensor (S1, S2, Sm) registered by the measuring device (25);  ([0153] memory for performing the operations of the disclosure. [0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time).)
a processing unit (R); ([0064] smart home controller … processes sensor input [0096] The processor and scorers 60 [0099] Multifunctional processors 70A, 70B and 70C respectively, may combine information (as scores) from different disciplines into a decision process)
 a bus-type data transmission device (BD), via which the processing unit (R) is connected to the at least one sensor (S1, S2, Sm) and the at least one actuator (A1, A2, A3), the bus-type data transmission device (BD) comprising at least one bus (B1), ([0005] Communication between the different elements of the home automation system may be over dedicated wiring, a wired network, a wireless network, or a combination of any of the former. [0064] Unit 10 may comprise a plurality of sensors 20-32, a smart home or premises controller 36 and may operate equipment 50-56. Smart home controller 36 may comprise a multiplicity of resolvers 40-48, each of which may resolve input from a subset of said plurality of sensors 20-32 and, as a result of the processing, may provide instructions to equipment 50-56, via a wired or wireless connection)
wherein the processing unit (R) comprises a control device (65) designed to transmit an actuator control signal to the at least one actuator (Al, A2, A3) via the bus-type data transmission device (BD) for activating the at least one actuator (Al, A2, A3) to control the at least one house automation device (5.1);  ([0064] Smart home controller 36 may comprise a multiplicity of resolvers 40-48, each of which may resolve input from a subset of said plurality of sensors 20-32 and, as a result of the processing, may provide instructions to equipment 50-56, via a wired or wireless connection.)
wherein the processing unit (R) comprises memory access means (50) designed to perform access to the memory (30, 31) via the bus-type data transmission device (BD) so that sensor state information stored in the memory (30, 31) is enabled to be recorded by the processing unit (R); (. [0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time).)
wherein the control device (65) of the processing unit (R) is designed to control the at least one actuator (Al, A2, A3) as a function of sensor state information recorded by the processing unit (R), in such a way that the control device (65) transmits a first actuator control signal via the bus-type data transmission device (BD) to the at least one actuator (Al, A2, A3) if the sensor state information recorded by the processing unit (R) corresponds to the first state of the at least one sensor (S1, S2, Sm), and ([0064] Smart home controller 36 may comprise a multiplicity of resolvers 40-48, each of which may resolve input from a subset of said plurality of sensors 20-32 and, as a result of the processing, may provide instructions to equipment 50-56, via a wired or wireless connection.)
transmits either no actuator control signal or a second actuator control signal, different from the first actuator control signal, via the bus-type data transmission device (BD) to the at least one actuator (Al, A2, A3), if the sensor state information recorded by the processing unit (R) corresponds to the second state of the at least one sensor (S1, S2, Sm);  ([0071] Presence resolver 42 may store therein instructions of which appliances and electrical devices 52 to activate or to change their state upon detecting the presence of a human in the room.)
wherein the at least one household device and the at least one sensor are designed in accordance with one of the following alternatives (a) - (c): 
(a) the at least one household device (5.1) is a lighting device and the at least one sensor (S1) is designed as an operable switch, which is enabled to be brought into different states to switch at least one light source of the lighting device on or off or control it with regard to the brightness of the light generated by means of the light source;  ([0066] Sensors 20-32 may comprise… a light sensor 26 [0067] Appliances and electrical devices 52 may be any suitable devices which may or may not be in the room and/or may affect the room, such as window blinds, curtains, lights, [0086] Presence resolver 42 may have models for types of lighting for light sensor 26 (generally whether or not artificial light is on or off),)
(b) the at least one household device (5.2) is an arrangement of at least one blind and the at least one sensor (S2) is designed as an operable device, which is enabled to be brought into different states which define set point positions of the at least one blind;  ([0067] Appliances and electrical devices 52 may be any suitable devices which may or may not be in the room and/or may affect the room, such as window blinds, curtains, [0072] the input from multiple types of sensors may provide a more accurate picture of the climate allowing finer control of the climate of the room, either by actuating the HVAC 56 elements and/or by instructing other appliances and electrical devices 52, such as window blinds or other climate affecting actuators.)
(c) the at least one household device (5.3) is a heating device for heating at least one room and the at least one sensor (Sm) is designed as an operable device which is enabled to be brought into different states, which define setpoint temperatures to be achieved in the at least one room by means of the heating device; ([0066] Sensors 20-32 may comprise…a thermometer 24  [0067] Equipment 50-56 may comprise an alarm system 50, appliances and electrical devices 52, entertainment equipment 54 and HVAC elements 56. [0072] Climate resolver 44 may determine the current climate of the room and may provide instructions to appliances and electrical devices 52 and/or to HVAC 56 to change the climate to that requested by the user.)
wherein 
the processing unit (R) is connected to the at least one sensor (S1, S2, Sm) via the at least one bus (B1), wherein the at least one bus (B1) is designed to enable a wired transmission of data or signals between the processing unit (R) and the at least one sensor (S1, S2, Sm). ([0064] Smart home controller 36 may comprise a multiplicity of resolvers 40-48, each of which may resolve input from a subset of said plurality of sensors 20-32 and, as a result of the processing, may provide instructions to equipment 50-56, via a wired or wireless connection.)
wherein the memory access means (50) are controllable to carry out the access to the memory (30, 31) of the at least one sensor repeatedly at a plurality of consecutive times, and the processing unit (R) is designed to record, after each access of the memory access means (50), the sensor state information stored in the respective memory (30, 31) of the at least one sensor (S1), and (. [0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time).) Fig. 6
the control device (65) is designed to control, after each access of the memory access means (50), the at least one actuator (A1) as a function of the sensor state information recorded by the processing unit (R). ([0109] Resolver analyzers 68 may perform various statistical analyses on the data in databases 69, and may search for changes in the sensor outputs and in the scores, for example to determine its relevancy and effectiveness. [0029] the alarm resolver including a multifunctional processor to determine if a room has been invalidly entered from the output of at least the sensors and to activate an alarm when the determination is positive.) Fig. 6
As to claim 2, Ovadia teaches the system (10) according to claim 1, wherein the processing unit (R) comprises an evaluation device (55), which is designed to carry out an evaluation of sensor state information recorded by the processing unit (R) and as a result of the evaluation to determine according to predefined rules whether the at least one actuator (Al) should be activated to control the at least one household device (5.1), and, if the result of the evaluation is that the at least one actuator should be activated to control the at least one household device, to cause the control device (65) to transmit a corresponding actuator control signal via the bus-type data transmission device (BD) to the at least one actuator (Al). ([0064] Reference is now made to FIG. 1, which illustrates a room automation unit 10 which may handle the range of activities of the room. Unit 10 may comprise a plurality of sensors 20-32, a smart home or premises controller 36 and may operate equipment 50-56. Smart home controller 36 may comprise a multiplicity of resolvers 40-48, each of which may resolve input from a subset of said plurality of sensors 20-32 and, as a result of the processing, may provide instructions to equipment 50-56, via a wired or wireless connection.) Fig. 6
As to claim 4, Ovadia teaches the system (10) according to claim 1, wherein a multiplicity of the sensors (S1, S2, Sm) is present and each of the sensors is configured to be brought into different states, the different states of each sensor (S1, S2, Sm) comprising at least a first state and a second state, wherein each of the sensors (S1, S2, Sm) comprises a measuring device (25) to register a current state of the sensor and a memory (30, 31) and is designed, after registering a current state of the sensor using the measuring device (25) of the sensor, to store in the memory (30, 31) a sensor state information which corresponds to the current state of the sensor registered by the measuring device (25); wherein each of the sensors (S1, S2, Sm) is connected to the processing unit via the bus-type data transmission device (BD) and wherein the memory access means (50) are designed to carry out an access to the memory (30, 31) of each of the sensors (S1, S2, Sm) via the bus-type data transmission device (BD), so that each sensor state information which is stored in the memory of any of the sensors is enabled to be recorded by the processing unit (R). ([0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time).) Fig. 6
As to claim 5, Ovadia teaches the system (10) according to claim 4, wherein the memory access means (50) are controllable to carry out the access to the memory (30, 31) of any of the sensors (S1, S2, Sm) repeatedly at a plurality of consecutive times, and each sensor state information which is stored in the memory (30, 31) of any of the sensors (S1, S2, Sm) is enabled to be recorded by the processing unit (R) after each access to the memory (30, 31). ([0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time). Fig. 6)
As to claim 6, Ovadia teaches the system (10) according to claim 4, wherein a multiplicity of the actuators (Al, A2, A3, An) is present and the processing unit (R) is connected to each of the actuators (Al, A2, A3, An) via the bus-type data transmission device (BD). (Fig. 1-3)
As to claim 7, Ovadia teaches the system (10) according to claim 6, wherein each of the sensors (S1, S2, Sm) is assigned at least one of the actuators (Al, A2, A3, An) and the processing unit (R) comprises an implementation of a sensor-actuator mapping, which for each of the sensors (S1, S2, Sm) contains information about which of the actuators (Al, A2, A3, An) is assigned to the sensor, and the control device (65) of the processing unit (R) is designed to control at least one actuator (Al) which is assigned to one of the sensors (S1, S2, Sm), as a function of sensor state information recorded by the processing unit (R), in such a way that the control device (65) transmits a first actuator control signal via the bus-type data transmission device (BD) to the at least one actuator (A1) which is assigned to the one of the sensors (S1, S2, Sm), if the sensor state information recorded by the processing unit (R) corresponds to the first state of the one of the sensors (S1, S2, Sm), and([0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time). Figs.1-3 and 6)
 transmits either no actuator control signal or a second actuator control signal, different from the first actuator control signal, via the bus-type data transmission device (BD) to the at least one actuator (Al) if the sensor state information recorded by the processing unit (R) corresponds to the second state of the one of the sensors (S1, S2, Sm). ([0071] Presence resolver 42 may store therein instructions of which appliances and electrical devices 52 to activate or to change their state upon detecting the presence of a human in the room.)

As to claim 8, Ovadia teaches the system (10) according to claim 7, having an evaluation device (55), which is designed to carry out, after recording sensor state information stored in the memory (30, 31) of the sensor (S1, S2, Sm), an evaluation of the recorded sensor state information for each of the individual sensors (S1, S2, Sm), and as a result of the evaluation to determine according to predefined rules whether the at least one actuator (Al, A2, A3, An), which is assigned to the sensor (S1, S2, Sm) according to the sensor-actuator mapping, should be activated to control at least one household device (5.1, 5.2, 5.3, 5.n) and if the result of the evaluation is that the at least one actuator (Al, A2, A3, An), which is assigned to the sensor according to the sensor-actuator mapping, should be activated to control the at least one household device (5.1, 5.2, 5.3, 5.n), to cause the control device (65) to transmit the actuator control signal via the bus-type data transmission device (BD) to the at least one actuator (Al, A2, A3, An) which is assigned to the sensor (S1, S2, Sm) according to the sensor-actuator mapping. ([0037] The method includes controlling at least one of the pieces of equipment and/or controlling the equipment according to a schedule, communicating with at least one other units in a single premises and storing a local database and at least one shared database from another of the at least one other units. [0118] event resolver 48 may analyze the events and may update the activations and/or the schedules of activation. Exemplary events may be a change in the temperature setting of an air conditioner, a change in state of a piece of equipment, an alarm event or an activation of the alarm, a change in the level of CO.sub.2, etc. [0125] Event receiver 74 may receive input from the user, either to change the current state of a piece of equipment, or to provide a schedule of operations for the equipment in the room.)

As to claim 9, Ovadia teaches the system (10) according to claim 1, wherein the processing unit (R) comprises a data memory (60), in which sensor state information recorded by the processing unit (R) is enabled to be stored. ([0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69.)
As to claim 10, Ovadia teaches the system (10) according to claim 1, wherein the bus-type data transmission device (BD) comprises a first bus (B1) and a second bus (B2) separate from the first bus, the processing unit (R) is connected to each individual sensor (S1, S2, Sm) via the first bus (B1) and the processing unit (R) is connected to each individual actuator (Al, A2, A3, An) via the second bus (B2). (Fig. 1 [0005] communication between the different elements of the home automation system may be over dedicated wiring, a wired network, a wireless network, or a combination of any of the former.)
As to claim 19, Ovadia teaches the system according to claim 1, wherein at least one actuator control signal transmitted to at least one actuator (Al, A2, A3, An) contains control information for controlling the at least one actuator and the processing unit (R) comprises a data memory (60), in which the control information contained in the actuator control signal is enabled to be stored. (Ovadia [0125] Event database 76 may also store data that relates to events, instructions and scenarios, as described hereinbelow. A scenario may be a change of state (such as turning it on or off, raising or lowering it, changing its set point, etc.) of a piece of equipment with a specific schedule or changing the states of multiple pieces of equipment (with or without schedule). Fig. 1 and 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovadia in view of Binder et al. (US20130201316A1).
As to claim 11, Ovadia teaches the system (10) according to claim 1, 
But does not specifically teach:
wherein each sensor (S1, S2, Sm) is assigned an address information which uniquely identifies each sensor, and each sensor (S1, S2, Sm) comprises an address information memory element (32) which contains the address information associated with the sensor.
However Binder teaches wherein each sensor (S1, S2, Sm) is assigned an address information which uniquely identifies each sensor, and each sensor (S1, S2, Sm) comprises an address information memory element (32) which contains the address information associated with the sensor. ([0127] Any device in the system, such as a router, a field unit, a home computer, a server, or any other device or computer, may be addressable in any of the system, networks (such as the in-building or in-vehicle network, or any external network such as the Internet) using a digital address which may be stored in a volatile or non-volatile memory. The sensors and the actuators in the systems, or their respective connections or ports, may be individually addressable added to the related field unit other addresses, and may serve for source or destination addresses in the system.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the elements of Ovadia with the addresses of Binder in order to communicate with the sensors over various networks in the system.

As to claim 12, Ovadia in view of Binder teaches the system (10) according to claim 11, wherein the processing unit (R) comprises a data memory (60), in which for each sensor (S1, S2, Sm) address data are stored which contain the address information associated with the sensor. (Binder [0127] any device in the system uses an address which may be stored in a volatile or non-volatile memory.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the memory of Ovadia with the address memory of Binder in order to communicate with the sensors over various networks in the system.
As to claim13, Ovadia in view of Binder teaches the system (10) according to claim 11, wherein each sensor (S1, S2, Sm) is configured to be controlled by the processing unit (R) by means of a sensor control signal, which sensor control signal contains the address information associated with the sensor (S1, S2, Sm) and (Binder [0127] The sensors and the actuators in the systems, or their respective connections or ports, may be individually addressable added to the related field unit other addresses, and may serve for source or destination addresses in the system. Ovadia [0007] the controlling means is adapted to provide controlling parameters to equipments for adjusting the environmental condition of said location.)
control information for controlling the sensor (S1, S2, Sm) and is enabled to be generated by means of the memory access means (50) of the processing unit (R) and to be transmitted by means of the bus-type data transmission device (BD) to each sensor (S1, S2, Sm), which is connected via the bus-type data transmission device (BD) to the processing unit (R). (Ovadia fig. 1 and Binder [0127])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the memory of Ovadia with the address memory of Binder in order to communicate with the sensors over various networks in the system.
As to claim 14, Ovadia in view of Binder teaches the system (10) according to claim 13, wherein each sensor (S1, S2, Sm) has a bus coupling device (35), which is designed to receive a sensor control signal transmitted by means of the bus-type data transmission device (BD), and (Ovadia fig. 1)
to cause the sensor (S1, S2, Sm) to be controlled, provided the address information contained in the received sensor control signal is identical to the address information which is associated with the sensor (S1, S2, Sm), the bus coupling device (35) being designed to cause the control of the sensor (S1, S2, Sm) in accordance with the control information contained in the received sensor control signal. (Binder [0127] the sensors and the actuators in the systems, or their respective connections or ports, may be individually addressable added to the related field unit other addresses, and may serve for source or destination addresses in the system.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the elements of Ovadia with the addresses of Binder in order to communicate with the sensors over various networks in the system.
As to claim 15, Ovadia in view of Binder teaches the system (10) according to claim 14, wherein the bus coupling device (35) of a sensor (S1, S2, Sm) is connected to the memory (30, 31) of the sensor and the memory of the sensor is configured to be controlled as a function of the received sensor control signal that is received. (Ovadia [0108] each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69. If desired, each sensor processor and scorer 60 may review the data and store it when there is a predefined change in the sensor data (i.e. the immediate change is large enough or there is a significant change over a predetermined period of time). Figs.1-3 and 6)
As to claim 16, Ovadia in view of Binder teaches the system (10) according to claim 15, wherein the memory (30, 31) of the sensor (S1, S2, Sm) is controllable as a function of the received sensor control signal to provide a signal which contains an encoding of the sensor state information stored in the memory (30, 31) of the sensor (S1, S2, Sm), and the memory access means (50) of the processing unit (R) are designed to detect the signal provided by the memory via the bus-type data transmission device (BD) and to determine the sensor state information from the encoding contained in the signal. (Ovadia [0109] Resolver analyzers 68 may perform various statistical analyses on the data in databases 69, and may search for changes in the sensor outputs and in the scores, for example to determine its relevancy and effectiveness.)
As to claim 17, Ovadia in view of Binder teaches the system (10) according to claim 13, wherein at least one sensor (S1, S2, Sm) is designed to be configurable to enable an operation of the sensor in different configurations according to predeterminable configuration data, (Ovadia [0125] Event receiver 74 may receive input from the user, either to change the current state of a piece of equipment, or to provide a schedule of operations for the equipment in the room A scenario may be a change of state (such as turning it on or off, raising or lowering it, changing its set point, etc.) of a piece of equipment with a specific schedule or changing the states of multiple pieces of equipment (with or without schedule).)
a first configuration of the at least one sensor after an initial startup of the sensor is enabled to be initiated by the processing unit (R) using a sensor control signal transmitted via the bus-type data transmission device, the control information of which signal contains configuration data designated for the first configuration, and the configuration data contained in the sensor control signal is enabled to be stored in the memory (30, 31) of the at least one sensor (S1, S2, Sm). (Ovadia [0107] It will be appreciated that the weights Wp, may be initialized with default values and may be adaptive as the unit is utilized. [0108] Resolver analyzers 68 may adapt the weights for their respective resolver. To do so, each sensor processor and scorer 60 may store the sensor data, model parameters and score results in their associated database 69.)
As to claim 18, Ovadia in view of Binder teaches the system according to claim 17, wherein the predeterminable configuration data and/or the configuration data designated for the first configuration are stored in a data memory (60) of the processing unit (R). (Ovadia [0125] Event database 76 may also store data that relates to events, instructions and scenarios, as described hereinbelow. A scenario may be a change of state (such as turning it on or off, raising or lowering it, changing its set point, etc.) of a piece of equipment with a specific schedule or changing the states of multiple pieces of equipment (with or without schedule). Fig. 1 and 3)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy, III; Bernard A. et al. US 9772612 B2 Home monitoring and control
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465